Mr. Justice Van Orsdel delivered the opinion of the Court:
Appellee, Charles Newburgh, has filed a petition to have the mandate heretofore issued in this cause recalled from the supreme court of the District of Columbia for amendment, because of an alleged misapprehension as to its scope.
In the opinion of this court [Wilson v. Newburgh, 42 App. D. C. 407] the order of the court below was “reversed, with costs, and the cause remanded, with directions to grant the order of restitution as moved by appellant.” From the opinion it will clearly appear that .the court was considering only the right of appellant to restitution of possession of the real estate in controversy. It now appears that the motion for restitution included certain accrued payments of rental on deposit in the registry of the court. Of course, as to any fund sequestered by the court, it is proper for the court below to make any order it may deem proper for the preservation of the fund accrued, or that may accrue, awaiting the final disposition of the cause on the new trial ordered by this court. Warder v. Newburgh, 40 App. D. C. 385.
With this suggestion, the mandate may be considered amended to the extent that it shall apply only to the restitution of the possession of the real estate, leaving the fund in question subject to the order of the court below. It is therefore unnecessary to recall the mandate, and the petition to that extent will be denied. Petition denied.